



COURT OF APPEAL FOR ONTARIO

CITATION: Carnevale v. Water Matrix Inc., 2016 ONCA 875

DATE: 20161118

DOCKET: C62093

Simmons, Pepall and Huscroft JJ.A.

BETWEEN

Anna
    Maria Carnevale, a.k.a Anna Carnevale-Cordeiro,

a.k.a.
    Anna M. Cordeiro, a.k.a. Anna C. Ottorino, Stephen M. Cordeiro,

a.k.a
    Steve Cordeiro, a.k.a. Stephen Cordeiro and

Cordeiro
    Trucking Limited

Appellants (Defendants)

and

Water Matrix Inc.

Respondent (Plaintiff)

Domenic Saverino, for the appellants

Stewart D. Thom, for the respondent

Heard: November 14, 2016

On appeal from the order of Justice E.M. Morgan of the
    Superior Court of Justice, dated April 14, 2016.

APPEAL BOOK ENDORSEMENT

[1]

We see no merit in the appellants appeal.  The motion judge found that
    the appellants had never paid in full the $300,000 required as a condition of
    extending a 30 day grace period; that there was no evidence that a lender was
    actually prepared to advance the balance of the funds required under the
    settlement agreement within the stipulated time period; that it was reasonable
    for the respondent to refuse to sign the consent, as proffered, to lift the
    Mareva injunction; and that, overall, the respondents actions were not
    unreasonable.

[2]

These findings are fully supported by the record.  The proposed fresh
    evidence is not capable of undermining these findings; nor does it meet the
    other prongs of the fresh evidence test.

[3]

The appeal is dismissed.  Costs of the appeal are to the respondent on a
    partial indemnity scale fixed in the amount of $10,000 inclusive of
    disbursements and applicable taxes.


